Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Rejection:
     Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1 and 9 are directed to a method and computer system for determining environment information by calculating distance, speed, motion, and Doppler shift of feedback signal between detected object and the base station. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. The additional steps comprise a generic recitation of “base station” and various “resource” that send EM signals as well as terminals. These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in virtually all radar and data processing applications, e.g. c.f. CN 105717504 (of record in Applicant’s IDS) esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132] and fig.1. The computational steps being performed in claims 1 and 9 and their respective dependent claims 2-8 and 10-16 are merely well known mathematical operations being performed on a generic computer, e.g. calculating distance, calculating speed of detected object. Viewed as a whole, these additional claim elements do not 
ANALYSIS
Patent Ineligible Subject Matter (Claims 1-16)
     An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”). If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
     Claims 1-8 recite a series of steps, and, therefore, is a process; claims 9-16 recite an apparatus.  

Step 2A, Prong One — Recitation of Judicial Exception

     Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
claims 1 and 4-8, as well as claims 9 and 12-14, various mathematical calculations and manipulations are performed by a generic computer, including: calculation of signal-to-noise ratio and ratio distribution, calculation of Doppler shift function and EM feedback signal, etc. 
      Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 1-16 fall within this grouping. It is determined that the “calculating one or more environment information” which includes calculating “a distance between the detected object” “calculating a speed of the detected object,” “calculating a motion feature of the detected object,” “calculating a Doppler shift feature of the EM feedback signal,” “calculating a signal-to-noise-ratio,” calculating “a level of signal-to-noise ratio distribution,” as recited in claims 1, 4-8, 9, 12-14 recite mathematical relationships and mathematical calculations. In particular, evidence of this determination is disclosed in Applicant’s specification [0066, 0082, 0086, 0094], which recites the calculation of distance and speed as well as calculations of signal to noise ratio, Doppler shift function, and EM feedback. The specific equations with regards to the calculation of at least speed, function of shift, and perception angle, for instance, is disclosed in Applicant’s specification [0098-000111].  
       Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1-16 recite an abstract idea. Furthermore, at least the recited limitations regarding calculating “a distance between the detected object” “calculating a speed of the detected object,” and “calculating a motion feature of the detected object,” in claims 4 and 12, as drafted, are claims 4 and 12 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance. Therefore claims 1-16 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
     If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
      If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the calculating of “a distance between the detected object” “calculating a speed of the detected object,” “calculating a motion feature of the detected object,” “calculating a Doppler shift feature of the EM feedback signal,” “calculating a signal-to-noise-ratio,” calculating “a level of signal-to-noise ratio distribution,” as recited in claims 1-16, the only 
     It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited method and computer system for determining environment information by calculating distance, speed, motion, and Doppler shift of feedback signal between detected object and the base statio could be used in the field of EM perception and signaling, claims 1-16 do not recite any limitation that even generally links the use of the “calculating “a distance between the detected object” “calculating a speed of the detected object,” “calculating a motion feature of the detected object,” “calculating a Doppler shift feature of the EM feedback signal,” “calculating a signal-to-noise-ratio,” calculating “a level of signal-to-noise ratio distribution,” as recited and the judicial exception to the field of EM perception and signaling. 

     Additionally claims 1-16 does not pertain to an improvement to the functioning of the “computer system.” See MPEP § 2106.05(a). No particular improvement is recited with regards to any of the recited systems for the “antennas,” “processor,” “UAV”, etc., (as disclosed in [0053, 0055] explain that the “terminals” as recited can be basic user equipment supporting device to device or machine to machine communication); c.f. [0012, 0050, 0053, 0059] explain that the “UAV” as recited can be generic unmanned vehicle or self-driving car; c.f. [0065, 0067, 0068, 0069, 0070, 0071]). Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claims 1-16 merely uses a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f). Since the additional element(s) in claims 1-16 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”

Step 2B — Inventive Concept
     As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum. As set forth above, it has been concluded that claims 1-16 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
     Applicant’s disclosure does not provide evidence that the additional element(s) recited in claims 1-16 (i.e., the claim element such as “terminals,” “UAV,” and “antennas” in addition to 
     Apart from the limitations that recite an abstract idea, the additional elements in claims 1-16 are: generic recitations of a “base station,” “resource,” “terminals,” “uav,” “a processor,” “a non-transitory computer-readable storage medium,” and “set of antennas.” which merely recites insignificant extra-solution activity to the judicial exception. Also, the method and apparatus 
     Accordingly, claims 1-16 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 


Claim Rejections - 35 USC § 103

Claims 1-3 and 9-11 are rejected under 35 USC 103a as being unpatentable over CN 105717504 (of record in Applicant’s IDS) in view of Clare et al. US 8786440.

As to claim 1, CN 105717504 teaches a method, comprising: sending, by a base station (please N.B., no structure is defined for “base station” so any structure capable of performing the tasks recited for the “base station” suffices; as such, the antennas and the general radar system recited in [0089-0090, 0104-0107, 0119-0120, 0128-0132] are considered to comprise the recited “base station”), an electromagnetic perception signal to a to-be-perceived region (esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches transmitting EM waveforms to an object in a region to be detected), wherein the electromagnetic perception signal is sent using one 
The primary reference doesn’t expressly teach the wireless connection with terminals via the antennas. 
However, please N.B., Clare teaches wireless connection with terminals via the antennas (see col.13 line 35-col.14 line 10).
It would be obvious to modify the primary reference by establishing wireless connection with the terminals via antenna as taught by Clare for the benefit of establishing an efficient and performance-centered mode of device-to-device communication in the desired network. 
     As to claim 2, the cited prior art teaches the method of claim 1, wherein sending the 

As to claim 3, the cited prior art teaches the method of claim 1, wherein sending the electromagnetic perception signal comprises one or more of: sending one or more electromagnetic perception signals separately by using a plurality of beams in space, wherein the plurality of beams comprise a wide beam and/or a narrow beam (fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 teaches sending plurality of EM signals by using a plurality of beams using waveforms and also esp. c.f. table 1, which shows “wide” and “narrow” beam insofar as the bandwidth may be set to cover a variety of intervals as no specific “wide” or “narrow” requisite degree is specified); or sending one or more electromagnetic perception signals for a plurality of times within a preset period, wherein the plurality of times of sending one or more electromagnetic perception signals correspond to different to-be-perceived regions, or the plurality of times of sending one or more electromagnetic perception signals correspond to a same to-be-perceived region.

claim 9, CN 105717504 teaches a device, comprising: a processor and non-transitory computer-readable storage medium coupled to the processor and storing program instructions for execution by the processor, for the processor to (see fig. 5 and [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teach a processor and motherboard): 
 send an electromagnetic perception signal to a to-be-perceived region via first antennas (esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches transmitting EM waveforms to an object in a region to be detected), wherein the electromagnetic perception signal is sent using one or more of a combination of a time domain resource, a frequency domain resource, and a space domain resource (esp. c.f. fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches respective scan areas use specific waveforms, which is how Applicant sends the EM signal as well, i.e. c.f. Applicant’s specification [0009, 0027] teaching waveforms as the time/frequency/or space domain resource to send EM signals); 
receive an electromagnetic feedback signal of a detected object in the to-be-perceived region via second antennas (esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches receiving reflected EM signal off detected obstacles in scan area); and 
determine environment information of the to-be-perceived region based on the electromagnetic perception signal and the electromagnetic feedback signal (esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches extracting relative position information about a target/obstacle corresponding to the recited “environment information” based on the transmitted and received signals that may be converted and/or digitized signals, echo/amplified signals, in the processor, which correspond to EM signals recited).
The primary reference doesn’t expressly teach the wireless connection with terminals via the antennas. 

It would be obvious to modify the primary reference by establishing wireless connection with the terminals via antenna as taught by Clare for the benefit of establishing an efficient and performance-centered mode of device-to-device communication in the desired network. 


     As to claim 10, the cited prior art teaches the device of claim 9, wherein sending the electromagnetic perception signal comprises one or more of: sending the electromagnetic perception signal using a time-frequency blank resource of a communications system or reusing a non-blank resource; or sending the electromagnetic perception signal using a dedicated waveform or reusing a communication waveform; or sending the electromagnetic perception signal using dedicated data or reusing communication data; or sending the electromagnetic perception signal using a dedicated beam or reusing a communication beam (as explained in the rejection to claim 1 above, fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 reference teach sending EM signals using specific waveforms).

As to claim 11, the cited prior art teaches the device of claim 9, wherein sending the electromagnetic perception signal comprises one or more of: sending one or more electromagnetic perception signals separately using a plurality of beams in space, wherein the plurality of beams comprise a wide beam and/or a narrow beam(fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 teaches sending plurality of EM signals by using a plurality of beams using waveforms and also esp. c.f. table 1, which shows “wide” and 


Claims 1-3, 11 are alternatively rejected under 35 USC 103(a) over CN 105717504 (of record in Applicant’s IDS) in view of CN102983956 (of record in Applicant’s IDS, N.B., the Office uses Applicant’s provided English translation in the file wrapper, filed 01/08/20) and further in view of Clare et al, of record.

As to claim 1, CN 105717504 teaches a method, comprising: sending, by a base station (please N.B., no structure is defined for “base station” so any structure capable of performing the tasks recited for the “base station” suffices; as such, the antennas and the general radar system recited in [0089-0090, 0104-0107, 0119-0120, 0128-0132] are considered to comprise the recited “base station”), an electromagnetic perception signal to a to-be-perceived region (esp. c.f. [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches transmitting EM waveforms to an object in a region to be detected), wherein the electromagnetic perception signal is sent using one or more of a combination of a time domain resource, a frequency domain resource, and a space domain resource (esp. c.f. fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132], which teaches respective scan areas use specific waveforms, which is how Applicant sends the EM signal as well, i.e. c.f. Applicant’s specification [0009, 0027] teaching waveforms as the 
While it is the position of the Office that CN 105717504 teaches all the recited limitations, assuming for the sake of argument that CN 105717504 does expressly teach a “base station,” please N.B., base stations are routine in the radar art.  
For example, CN102983956 teaches a base station (see abstract).
It would be obvious for a skilled artisan to modify CN 105717504 by using a base station as taught by CN102983956 for the benefit of achieving environment perception of information based on the signals and feedback signals of CN 105717504. 
The references cited above doesn’t expressly teach the wireless connection with terminals via the antennas. 
However, please N.B., Clare teaches wireless connection with terminals via the antennas (see col.13 line 35-col.14 line 10).
It would be obvious to modify the primary and secondary reference by establishing wireless connection with the terminals via antenna as taught by Clare (used as a tertiary 
     As to claim 2, the cited prior art teaches the method of claim 1, wherein sending the electromagnetic perception signal comprises one or more of: sending the electromagnetic perception signal using a time-frequency blank resource of a communications system or reusing a non-blank resource; or sending the electromagnetic perception signal using a dedicated waveform or reusing a communication waveform; or sending the electromagnetic perception signal using dedicated data or reusing communication data; or sending the electromagnetic perception signal using a dedicated beam or reusing a communication beam (as explained in the rejection to claim 1 above, fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 reference teach sending EM signals using specific waveforms).

As to claim 3, the cited prior art teaches the method of claim 1, wherein sending the electromagnetic perception signal comprises one or more of: sending one or more electromagnetic perception signals separately by using a plurality of beams in space, wherein the plurality of beams comprise a wide beam and/or a narrow beam (fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 teaches sending plurality of EM signals by using a plurality of beams using waveforms and also esp. c.f. table 1, which shows “wide” and “narrow” beam insofar as the bandwidth may be set to cover a variety of intervals as no specific “wide” or “narrow” requisite degree is specified); or sending one or more electromagnetic perception signals for a plurality of times within a preset period, wherein the plurality of times of sending one or more electromagnetic perception signals correspond to different to-be-perceived 

As to claim 11, the cited prior art teaches the device of claim 9, wherein sending the electromagnetic perception signal comprises one or more of: sending one or more electromagnetic perception signals separately using a plurality of beams in space, wherein the plurality of beams comprise a wide beam and/or a narrow beam(fig. 1 and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN 105717504 teaches sending plurality of EM signals by using a plurality of beams using waveforms and also esp. c.f. table 1, which shows “wide” and “narrow” beam insofar as the bandwidth may be set to cover a variety of intervals as no specific “wide” or “narrow” requisite degree is specified); or sending one or more electromagnetic perception signals for a plurality of times within a preset period, wherein the plurality of times of sending one or more electromagnetic perception signals correspond to different to-be-perceived regions, or the plurality of times of sending one or more electromagnetic perception signals correspond to a same to-be-perceived region.Claims 4, 7-8 are rejected under 35 USC 103(a) as being unpatentable over CN105717504 and CN102983956 and Clare, of record, and further in view of Ishihara US 2013/0194127.     As to claim 4, the cited prior art of CN105717504 and CN102983956 and Clare teach the method of claim 1, wherein the determining, by the base station, the environment information of the to-be-perceived region based on the electromagnetic perception signal and the electromagnetic feedback signal (see rejection to claim 1 above).

However, Ishihara teaches imaging on the to-be-perceived region based on the electromagnetic perception signal and the electromagnetic feedback signal; and calculating one or more of the following environment information: a distance between the detected object in the to-be-perceived region and the base station, a shape of the detected object, a speed of the detected object, a material of the detected object, a motion feature of the detected object, and a Doppler shift feature of the electromagnetic feedback signal (see abstract).
It would be obvious to modify CN105717504 and CN102983956 and Clare by using imaging and calculating distance/speed as taught by Ishihara abstract because performing imaging on EM waves is an efficient way to process output to detect a given object. 

As to claim 7, the cited prior art teaches the method of claim 4 (see above). The cited prior art further teaches comprising: determining, based on the Doppler shift feature of the electromagnetic feedback signal, whether the detected object in the to-be-perceived region comprises an unmanned aerial vehicle (esp. c.f. “step 3” of CN105717504, which teaches identifying obstacles by checking Doppler signal).claim 8, the cited prior art teaches the method of claim 4, further comprising one or more of: modifying a 3D electronic map of the to-be-perceived region based on the environment information of the to-be-perceived region; and adding material information of the detected object in the to-be-perceived region (see abstract/title of CN105717504, teaches 360-degree ROM, which is considered “3D” and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN105717504 teaches adding information of detected object).
Claims 12, and 15-16 rejected under 35 USC 103(a) as being unpatentable over CN105717504 and Clare, of record, in view of Ishihara US 2013/0194127.          As to claim 12, the cited prior art of CN105717504 and Clare teaches the device of claim 9.
CN105717504 and Clare don’t expressly teach performing, by the base station, imaging on the to-be-perceived region based on the electromagnetic perception signal and the electromagnetic feedback signal; and calculating one or more of the following environment information: a distance between the detected object in the to-be-perceived region and the base station, a shape of the detected object, a speed of the detected object, a material of the detected object, a motion feature of the detected object, and a Doppler shift feature of the electromagnetic feedback signal.
However, Ishihara teaches imaging on the to-be-perceived region based on the electromagnetic perception signal and the electromagnetic feedback signal; and calculating one or more of the following environment information: a distance between the detected object in the to-be-perceived region and the base station, a shape of the detected object, a speed of the 
It would be obvious to modify CN105717504 and Clare by using imaging and calculating distance/speed as taught by Ishihara abstract because performing imaging on EM waves is an efficient way to process output to detect a given object. 
      As to claim 15, the cited prior art teaches the device of claim 12, The cited prior art further teaches comprising: determining, based on the Doppler shift feature of the electromagnetic feedback signal, whether the detected object in the to-be-perceived region comprises an unmanned aerial vehicle (esp. c.f. “step 3” of CN105717504, which teaches identifying obstacles by checking Doppler signal).
     As to claim 16, the cited prior art teaches the device of claim 15, wherein the programming instructions further instruct the processor to perform one or more of: modify a 3D electronic map of the to-be-perceived region based on the environment information of the to-be-perceived region; and add material information of the detected object in the to-be-perceived region (see abstract/title of CN105717504, teaches 360-degree ROM, which is considered “3D” and [0089-0090, 0104-0107, 0119-0120, 0128-0132] of CN105717504 teaches adding information of detected object). 

Claim Objections
Claims 5-6 and 13-14 are objected to for depending upon rejected base claims. 

Response to Remarks
Applicant’s remarks filed 12/3/20 are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/Bo Fan/
Examiner, Art Unit 3646